Citation Nr: 1143167	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to a compensable evaluation for headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active service from August 1993 to October 2005. This appeal comes before the Department of Veterans Affairs (VA) Board of Veteran Appeals (Board) from a December 2006 rating decision of the VA Regional Office (RO) in Waco, Texas that, among other things, granted service connection for headaches, evaluated as noncompensably disabling.  The Veteran appeals for a higher initial rating.  The December 2006 rating decision also denied service connection for bilateral hearing loss disability from which the appellant filed a timely appeal.

In an April 2009 decision, the Board denied the claims of entitlement to service connection for a bilateral hearing loss disability and a compensable rating for headaches.  The appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated the Board's April 2009 decision and remanded the matter for further adjudication consistent with its mandate.  

The case was remanded for further development by Board decision in July 2011.  Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that pursuant to the Board's July 2011 remand, the Veteran was scheduled for VA examinations to evaluate the service-connected headaches and the claimed bilateral hearing loss disability.  Examinations were scheduled in August 2011.  However, a notation on the Compensation and Pension Exam Inquiry sheet indicated that she failed to report for the examinations.

In the October 2011 Informal Hearing Presentation, the accredited representative noted that the Veteran had moved and had not received notice of her scheduled appointment.  The representative related that her new address had been changed in E-Benefits prior to July 2011 but had not been changed in the VA system.  In a prior Statement of Accredited Representative in Appealed Case (VA form 646) dated in September 2011, it was reported that the appellant had tried to contact the VA Medical Center in Washington, DC to change her appointment date.  The Veteran requests that her compensation and pension examinations be rescheduled.  

After consideration of the above, the Board finds that good cause is reasonably demonstrated such that VA compensation and pension examinations should be rescheduled. See 38 C.F.R. § 3.655(b).  Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for a VA examination to determine the nature and etiology of her claimed bilateral hearing loss disability.  The claims folder should be made available to the examiner for review.  If bilateral hearing loss disability is found, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) attributable to service.  If there is no relationship between any current disability and service, this must be noted in the report.  Thoroughly reasoned rationale for the opinion should be included in the examination report. 

2.  Schedule the appellant for a VA examination to determine the status of service-connected headaches.  All indicated tests and studies should be performed and clinical manifestations should be reported in detail.  The examiner should elicit history regarding the severity and frequency of the Veteran's headaches and specifically comment as to whether the headaches are very frequent, prolonged, or completely prostrating, or are productive of severe economic inadaptability.  All appropriate diagnostic codes should be addressed.  The claims folder must be made available to the examiner.  Complete rationale should accompany the opinion provided in the examination report.

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and her representative a supplemental statement of the case and afford them the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

